                                Case 1:19-cr-00487-CM Document 24 Filed 10/29/20 Page 1 of 1

Federal Defenders                                                                                        Southern District
                                                                          52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, I                               ~===================71                 Tel: (212) 417-8700 Fax: (212) 571-0392


                                               DOCUMENT                                                      Sou1hem Disrricr of New York
Dm'id E Parton
Executive Director
                                               ELECT RO\ lCALLY FILED               ·     ~                      Je1111ifer L. Brow11
                                                                                                                 :\1~ -in-Charge
c111d .-J rlom e1·- in -Chie(                 \ DOC#:_                   1               ~
                                               \oATE FI LED: _j_b/2._q'._ ~    _.-:-~_-_<~
             BYECF                                 _____ ___    __              ~V           October 29, 2020

             The Honorable Colleen McMahon
             United States Chief District Judge
                                                                              ~~1       K    i () {~q
                                                                                                       __L
                                                                                                           lri-G   6
                                                                                                                                   \-'."_ 0
                                                                                                                              ~'t...{A__
                                                                                                                                              .
             Southern District of New York                                                -£.~   V~   '.?~              ('-
             500 Pearl Street                                                                L
             New York, New York 10007

             RE:          United States v. Gilberto Minaya
                          19 Cr 487 (CM)

             Dear Chief Judge McMahon,

             The defense writes with a request to modify Mr. Minaya's bail. Since the court released Mr.
             Minaya on July 9. 2019, Mr. Minaya has been fully compliant with all aspects of his pretrial
             relea se, including completing anger management classes and complying with the rules of
             home detention. The defense makes the following request :

                    1. The defense respectfully requests Mr. Minaya be granted leave on Saturday October
                          31, 2020 between 3 and 9 PM to take his son treat-or-treating in the Fordham Road
                          and East Elmsford area of the Bronx. As a rule, Pretrial does not consent to social
                          requests for clients on home detention and therefore requires Court approval. The
                          government has no objection to our request. Mr. Minaya and his son plan to fully
                          comply with the rules of social distancing, mask wearing, and to stay safe during the
                          pandemic.

                                                                              Respectfully submitted,


                                                                              Iar ,cus Amelkin
                                                                              Assistant Federal Defender
                                                                              52 Duane Street, 10 th Floor
                                                                              New York, New York 10007
                                                                              (212) 417-8733
                                                                              lan_marcus_amelkin@fd.org
